FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                BILL OF COSTS
                         Court of Appeals No. 12-13-00171-CV

                               Trial Court No. C11-27,458

In the Matter of the Marriage of Brad Leslie Justice and Rebecca Arlene
Justice and In the Interest of Morgan Michelle Carolann Justice and Brandon
Wade Justice, children
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                 $10.00   Tom Rorie Attorney
Motion fee                                 $10.00   Tom Rorie
Motion fee                                 $10.00   Tom Rorie Attorney
Reporter's record                       $2,858.75   Respondent
Clerk's record                            $358.00   Unknown
Supreme Court chapter 51 fee               $50.00   Jeremy Crew
Indigent                                   $25.00   Jeremy Crew
Filing                                    $100.00   Jeremy Crew
TOTAL:                                  $3,421.75

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 9th day of January 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk